Citation Nr: 0024699	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He also had numerous periods of inactive duty for training 
with units of the National Guard and Naval Reserves from 1979 
to 1992.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
ulcerative colitis.  

The Board remanded this issue in January 1997.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from ulcerative colitis, which can be related to 
his period of active duty.  


CONCLUSION OF LAW

The claim for service connection for ulcerative colitis is 
not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 
1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
The evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records, dated May 1965 to March 1968 do not 
show diagnosis of or treatment for ulcerative colitis.  
However, the veteran was treated for acute gastritis in 
February 1967 and March 1967.  He was treated for 
gastroenteritis in October 1967.  His report of medical 
examination at separation was negative for a stomach or bowel 
disorder.  

VA hospitalization records and outpatient treatment records 
from San Juan, Puerto Rico, dated May 1987, showed that the 
veteran was treated for ulcerative colitis.  The veteran gave 
a history of episodes of colitis in the past.  He was 
admitted to the hospital for chronic diarrhea in the last 
five months with abdominal pain, diarrhea with occasional 
blood streaks.  The veteran reported some weight loss but no 
loss of appetite.  There was left quadrant tenderness, some 
anemia with a history of hereditary anemia.  The veteran gave 
the doctor a history of prior episodes of colitis in 1971, 
diagnosed by sigmoidoscopy.  

The veteran's reserves service medical records show that he 
was treated for ulcerative colitis between 1988 and 1992, 
during his periods of inactive duty for training with units 
of the National Guard and Naval Reserves.  The United States 
Naval Reserves annual report of medical examination, dated 
August 1988, noted that the veteran had been treated for 
colitis at a VA hospital with complete recovery and that the 
veteran was not on medication.  In March 1992, the veteran 
was seen in the Naval Reserves Branch clinic in Atlanta, 
Georgia; the diagnosis included ulcerative colitis.  The 
March 1992 Naval Reserves report of medical examination for 
retention indicated that the veteran was not qualified for 
retention due to ulcerative colitis and several other 
defects.  

VA hospitalization and outpatient treatment records, dated 
February 1992 to June 1993 showed that the veteran was 
treated for ulcerative colitis.  He gave a history of 
ulcerative colitis during the 1970's with only occasional 
flare-ups since then.  Multiple diagnostic studies, including 
esophagogastroduodenoscopy with biopsy and sigmoidoscopy were 
negative for small bowel disease.  

The VA examined the veteran in June 1992; the diagnoses 
included a history of colitis.  The radiology report revealed 
that there was no evidence of active ulceration.  The entire 
small bowel demonstrated a normal mucosal pattern.  There was 
no evidence of mucosal irregularity, stricture or fistulae.  
The impression was a normal small bowel follow through.  

At the August 1996 Travel Board hearing the veteran testified 
that he had two years of active duty from May 1966 to May 
1968, that he served in the Army Reserves from 1980 to 1985 
and in the Navy Reserves from 1985 to 1993.  He reported that 
during the Naval Reserves he had several periods of duty for 
summer training in Spain.  The veteran described treatment 
for ulcerative colitis symptoms while on active duty in 
England.  He stated that his initial post active duty 
treatment for colitis was in 1969 in New York City.  The 
veteran testified that he was currently being treated at the 
VAMC in Decatur, Georgia.  

In January 1997 the Board remanded the issue for the RO to 
obtain the medical records from Brooklyn Hospital and the 
records from the VA Medical Center (VAMC) in San Juan, Puerto 
Rico.  The RO, in a letter dated February 1997, requested 
that the veteran complete and return the enclosed VA Form 21-
4142 and provided the complete street address for the 
Brooklyn Hospital or any successor facility.  The veteran 
never returned the form.  The VAMC records from San Juan, 
Puerto Rico were obtained and included in the claims folder.  

The veteran's contentions that his ulcerative colitis was 
related to his active service cannot serve to well ground the 
claim because he is not shown to be competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board notes that the veteran was discharged from service 
in May 1968 and the record does not show a diagnosis of or 
treatment for ulcerative colitis until 1987.  This is over 
eighteen years after the veteran's separation from service.  
While the active duty service medical records show treatment 
for acute gastritis and gastroenteritis these records do not 
show diagnosis of or treatment for ulcerative colitis.  The 
veteran has not submitted competent medical evidence of a 
nexus between his active duty diagnoses and ulcerative 
colitis.  Although the veteran described treatment for 
ulcerative colitis symptoms while on active duty in England 
and in 1969, the veteran has not submitted competent medical 
evidence of ulcerative colitis during his period of active 
duty or of a nexus between his ulcerative colitis and active 
duty.  In view of the absence of these facts, his allegation 
that there is some relationship to active service is 
unsupported.  Therefore, the Board concludes that the 
veteran's claim for service connection for ulcerative colitis 
is not well grounded and is denied.

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  



ORDER

Service connection for ulcerative colitis is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

